Title: To Thomas Jefferson from James Sullivan, 21 July 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Boston July 21st. 1808
                  
                  When I received your letter of the 6th of may, in regard to granting certificates for flour &c, my state of health and other circumstances; urged me to decline a concern so laborious and responsible; but on communications with the friends of your administration I became assured, that as you was then in virginia, before any other person could receive authority from you, a scarcity would become oppressive, and involve the state of Massactussetts in that disorder and confusion which your enemies wish for. I therefore undertook a business from which I shall rejoice to be releived, as it concerns myself only. A few minutes ago I was honoured with yours of the 16th instant, in which you say, “I have thought fit to ask the favour of your Excullency after the receipt of this Letter, to discontinue issuing any other certificates”. This request I shall chearfully comply with. But my regard to you personally, as well as my wishes to maintain the measures you have influenced to maintain the true interest of your country lead me to mention to you certain circumstances of which I conceive you not to be aware.
                  You are apprehensive, I beleive, that an evasion of the Embargo Laws has been rendered fairle by the apparent great quantity of flour and other materials for bread which certificates have been issued for; in this you are mistaken. The whole imported here has not caused the price to fall to any considerable degree. Flour cannot be purchased in this State and carried to Canada. I have been careful not to give any considerable certificates for flour &c, to be landed within two hundred miles of Passamaquady.
                  The quantities on certificates to virginia appear to be great: but there has not been near so much taken and cleared out, as is expressed in those certificates. The people here import their flour from the Southern States in the Spring and summer months because it would become Sour if Lodged there in the Summer months: but the true test is that the price of bread here is by no means fallen, even though the exportation is prohibited by the Embargo Laws. The idea that the price is held up by an exportation to the dominions of Other Empires is fallacious and deceptive.
                  You may depend upon it that three weeks after those certificates shall be refused an artifical and actual Scarcity will involve this State in mobs riots and convulsions, pretendedly on account of the Embargo. Your Enemies will have an additional triumph, and your friends suffer new mortifications.
                  Under these feelings I venture notwithstanding your Letter of the 16th to continue to issue certificates til I shall receive your answer to this: You will be good enough in your countermand of your authority of the 6th of may to be explicit and concise, that I may satisfy the public claims, as to my own conduct by a publication of it. I shall not divulege the communication of the sixteenth instant, until I shall have, or shall have had time to have had the Presidents answer to this. 
                  I am with great and Sincere assurances of respect your very humble Servant
                  
                     James Sullivan
                     
                  
               